129 F.3d 126
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Maurice J. McDONALD, Plaintiff-Appellant,v.STATE of Nevada, Defendant-Appellee.
No. 97-15474.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1997.**Decided Nov. 6, 1997.

Appeal from the United States District Court for the District of Nevada, No. CV-96-00455-DWH;  David Warner Hagen, District Judge, Presiding.
Before HUG, Chief Judge, PREGERGSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Maurice J. McDonald, a Nevada state prisoner, appeals the district court's dismissal of his action for failure to pay the initial installment on the filing fee.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We may affirm on any basis supported by the record.  See United States v. Washington, 969 F.2d 752, 755 (9th Cir.1992).  Because the state of Nevada is the only named defendant in McDonald's complaint, we conclude that the action is barred by Nevada's Eleventh Amendment immunity.  See Brooks v. Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053 (9th Cir.1991).

AFFIRMED.1


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal